 MERCK AND COMPANY, INC.67fore exclude them from the unit." 1; and by amending the descriptionof the appropriate unit to read as follows :All full-time employees in the Employer's retail stores in andaround Dayton, Ohio, including part-time employees who haveworked during at least 18 separate weeks preceding the Decisionand Direction of Election, but excluding part-time employeeswho have worked for the Employer less than 18 weeks, meat andself-service meat department employees, office employees, guards,professional employees, assistant managers, managers, and allsupervisors as defined in the Act.By direction of the Board :OGDENW. FIELDS,AssociateExecutive Secretary.1 Albers SuperMarkets, Inc.,110 NLRB 474.MERCK AND COMPANY,INC.andJOSEPH KELLY AND DOMINICK DEMIDIO.1CaseNo. ?-CA-d8P?.September28, 1954Decision and OrderOn December 7, 1953,Trial ExaminerDavid London issued hisIntermediateReport in the above entitled proceeding, finding thatthe Respondent had engagedin andwas engaging in certain unfairlabor practices, and recommending that itcease anddesist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings and conclu-sionsof the Trial Examiner only insofar as they are consistent withour decisionherein.The Trial Examiner found that the Respondent discharged Kellybecause of his activities on behalf of the Congress of IndustrialOrganizations, herein called the CIO, and not because of the variousreasons setforth in its letter of dismissal to him.We disagree.Wefind that the Respondent discharged Kelly because of his misconductduring a strike against the Respondent, as stated in the letter of dis-missal, and not because of his activities on behalf of the CIO. Accord-1 Althougha charge was filed by De Midio, the Regional Director did not issue a com-plaint in his case.110 NLRB No. 18. 68DECISIONSOF NATIONAL LABOR RELATIONS BOARDingly, we do not find it necessary to pass upon any of the otherreasonsfor Kelly's dismissal that are alleged by the Respondent.The per-tinent facts are as follows :On July 12, 1952, after the collapse of negotiations for a new con-tract, the Employees' Organization of Merck and Company, Inc.,herein referred to as the Union, called a strike of Respondent's em-ployees, which continued to July 30, 1952.Kelly was then presidentof the Union. On July 14, when requested by a police officer to openup the picket line for a police car, Kelly instead ordered the picketsto close their ranks.He was immediately arrested.On July 18 aState court issued a temporary restraining order against Kelly, among-others, based on findings that he had caused the employees to preventplant doctors and nurses and trucks carrying production materialsfrom entering the plant.On August 25, 1952, Kelly was convicted ofdisorderly conduct in connection with the "police car" incident.Threedays later the Respondent discharged Kelly, citing, among otherreasons, the fact of his conviction and his direction of "picketingfound by the Court to be illegal."It is not disputed that Kelly engaged in the foregoing misconductor that the Respondent was privileged to discharge him therefor.ZThe Trial Examiner found, however, that Kelly's strike misconductwas condoned or waived by the Respondent as a ground for discharg-ing him. This finding is based on certain events, beginning with thestrike settlement conference on July 30 between the Respondent andthe Union's executive committee, including Kelly.One of the subjectsconsidered at this conference was paragraph 5 of the Respondent'sproposed agreement, which read : "The Company agrees to returnall employees to work as needed without discrimination or prejudicefor participation in the strike."The Respondent's representatives at the conference asserted thatthey were not thereby waiving their right to discharge employees whohad engaged in misconduct during the strike.When Kelly said,"What about me? I was arrested too," McGregor, the Respondent'slabor relations manager, shrugged his shoulders and extended hishands out to the side, palms up.However, after the agreement was initialed by the union commit-tee, the Respondent sent a letter dated July 30 to the Union,readingin part as follows :1. "The Company agrees to return all employees to work asneeded...."2. ". . . without discrimination or prejudice for participatingin the strike."This phrase does not grant immunity to any em-2 Longview Furniture Company,100 NLRB 301,remanded on other grounds ; N.L R. B.v. Perfect Circle Co,162 F. 2d 566(C. A. 7). MERCK ANDCOMPANY, INC.69ployee who engaged in criminal or quasi-criminal acts, nor has theCompany thereby waived its rights to discharge for cause.If the foregoing accords with your understanding kindly soindicate on the copy of this letter.This letter was initialed by Clos for the committee.Kelly reportedfor work on July 31, but was informed by his foreman that there wasno work available that day.He was given 4 hours' pay for report-ing, and was instructed to go on his regular vacation from August 4 to18.He received his vacation paycheck during that period.Kellyalso received a letter during his vacation assigning him to a new shiftand new department to which he was to report after his vacation.On August 18 Kelly notified the Respondent that he was ill and didnot know when he would be able to return to work and on August 28,while he was still absent from work, he received a letter from theRespondent, notifying him of his discharge for various reasons, in-cluding his strike misconduct discussed above.This letter, as alreadystated, was written only 3 days after Kelly's conviction for his partic-ipation in the "police car" incident.Relying on the "shoulder-shrugging" episode at the July 30 con-ference, the Trial Examiner found that the Respondent had condonedKelly's strike misconduct and therefore could not avail itself thereofas a defense to the complaint in this case.We do not agree.We donot believe that the General Counsel has established by the preponder-ance of the evidence that the Respondent intended to convey to Kellyat the July 30 conference that its policy of not reinstating strikersguilty of misconduct would not be enforced with respect to Kelly.McGregor's action in parrying Kelly's inquiry about his status witha shrug of the shoulders is consistent with an understandable reluc-tance on the part of the Respondent to discuss such an issue during a-critical stage of the negotiations for settlement of the strike.Respondent's actions concerning Kelly during the period from July30 until shortly after his conviction on August 25 were consistent with'the policy followed by the Respondent in other cases of withholdingfinal judgment on strikers charged with misconduct pending the out-come of an investigation of the charge.'Payment of reporting time,notice of reassignment, and payment of vacation allowance (whichmay have been required regardless of Kelly's status), all occurringprior to Kelly's conviction, are not inconsistent with the same policy.It is significant, however, that Kelly was not permitted to perform anywork on Respondent's premises during this period.If at any time there was a doubt as to whether Respondent's rein-statement policy applied to Kelly, it was dispelled by the letter ofJuly 30 quoted above.This letter shows without question that Re-spondent expressly reserved the right to discharge strikers for "crimi-This policy was followed in the case of Entenberg,for example. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDnal or quasi-criminal acts."In the face of this agreement,our dis-senting colleague would order reinstatement of an employee who de-fied police authority and was duly convicted of criminal conduct onthe picket line.This is a position with which we cannot agree.Accordingly, even though we accept, as did the Trial Examiner,Kelly's version of the matter,we are not convinced that it has beenestablished by the preponderance of the evidence that theRespondentcondoned Kelly's strike misconduct.Absent such condonation, wefind that the Respondent was privileged to discharge Kelly for suchmisconduct,and did discharge him for that reason.Accordingly, weshall dismiss the complaint.[The Board dismissed the complaint.]MEMBERMURDOCK, dissenting :I would find, in agreement with the Trial Examiner, that the Re-spondent condoned Kelly's misconduct during the strike and accord-ingly could not subsequently discharge Kelly therefor.In finding such condonation, I rely not only on the shoulder-shrugging incident referred to in the majority opinion, but also onthe fact that the Respondent actually reinstated Kelly on July 31,after the termination of the strike, with knowledge that he had en--gaged in misconduct, and did not see fit to discharge him until nearlya month later.The majority attributes this delay in discharging Kelly to theRespondent's policy of withholding final action on employees chargedwith misconduct until their guilt or innocence had been established,and point to the fact that Kelly was not convicted for his part in the"police car"incident(in which he ordered pickets to close rankswhen requested to open the picket line for a police car) until August25, a few days before his discharge.However, the majorityignoresthe fact that the Respondent knew on July 31, when it reinstated'Kelly, that he had already been found by a State court to have directedpickets to bar the entrance of the plant to plant doctors and nursesand to supply trucks, conduct of the same sort as involved in the,"police car" incident.Plainly, therefore, the failure to dischargeKelly until August 28 cannot be explained by a policy of withholdingaction until judicial determination of guilt of culpable conduct.Theexplanation which the Trial Examiner credited-namely, Kelly'sprogressive identification during the month of August with the CIO'organizing campaign at the Respondent's plant-provides the onlyreasonable explanation for the termination of Kelly's services nearlya month after his reinstatement.The Union, of which Kelly was president, and with which the Em-ployer had had bargaining relations for 14 years, was an unaffiliatedunion.As noted above, this Union had called a strike, which was MERCK ANDCOMPANY, INC.71settled on July 30, and on the next day Kelly returned to work.Onthe same day, July 31, the Respondent received a telegram from theCIO alleging that the CIO had been selected as bargaining representa-tive by a majority of the production and maintenance employees, anddemanding recognition from the Respondent.The CIO filed a repre-sentation petition with the' Board on August 1.A Board agent con-ducted an informal conference on August 21 with representatives ofthe Respondent and of the CIO, regarding the latter's petition.ACIO representative, with the knowledge of the Respondent's repre-sentatives, attempted to contact Kelly by telephone and have himcome to the meeting in order to sustain the CIO's position that thestrike settlement contract was not a bar to the petition, but he didnot succeed in reaching Kelly.On August 26, an employee, Dalia, told McGregor, the Respondent'slabor relations manager, that Kelly had expressed the view that theUnion was too weak and would have to join the CIO. On the samedate,McGregor read a newspaper report, which also came to theattention of Plant Manager Braun, that Kelly was to meet with aNational Labor Relations Board examiner to discuss Kelly's chargethat an agreement reached by the Company and the Union to end thestrike was invalid.The newspaper article continued :Kelly's stand is that the new contract received no formal ratifica-tion of the union membership since a back-to-work movementstarted without a meeting to approve the agreement reached bymembers of the bargaining committee with the Company.Healso contends no contract exists since he as president did notsign one.McGregor called the Board examiner referred to in the article andinquired whether the meeting with Kelly had taken place.He madehis call, he testified, because the Respondent was "interested in notgoing to a hearing" on the CIO petition and that the Respondent was"hopeful that the contract [with the Union] would be a bar to ahearing."Kelly was discharged only 2 days later.In view of the foregoing sequence of events and the implausibilityof the various reasons advanced by the Respondent for dischargingKelly (in addition to the condoned strike misconduct), the conclusionseems inescapable that he was discharged solely because of his actualor supposed connection with the CIO's organizing efforts whichthreatened the contract relationship between the Union and the Re-spondent which the latter wished to preserve. I would therefore find,like the Trial Examiner, that, by discharging Kelly, the Respondentviolated Section 8 (a) (1) and (3) of the Act.MEMBER PETERSON took no part in the consideration of the aboveDecision and Order. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed by Joseph Kelly and Dominick De Midio, the GeneralCounsel of the National Labor Relations Board, on May 26, 1953, issued a complaintagainstMerck and Company, Inc., hereinafter called Respondent or the Company,alleging that Respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act.Copies of the,charge, complaint, and notice of hearing were duly served upon the appropriateparties.With respect to the unfair labor practices, the complaint alleged, in substance,that on or about August 28, 1952, Respondent discharged Joseph Kelly and has sincethat time failed and refused to reinstate him because he had assisted Employees'Organization of Merck and Company, Inc., herein referred to as the Union, orengaged in other concerted activities for the purpose of collective bargaining or othermutual aid or protection.By its answer, Respondent denied that it had been guiltyof any unfair labor practice and alleged that Kelly had been discharged for cause.Pursuant to notice, a hearing was held August 31-September 4, 1953, at NewYork, New York, before the undersigned Trial Examiner.All parties appeared andwere represented by counsel and were afforded full opportunity to be heard and toexamine and cross-examine witnesses.At the conclusion of the testimony, oral argu-ment was presented by the General Counsel and by Respondent. Since the close ofthe hearing, a brief has been received from Respondent which has been duly con-sidered.Disposition of Respondent's motion to dismiss the complaint, upon whichruling was reserved at the hearing, is made by the following findings and conclusions.On the entire record in the case, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTMerck and Company, Inc., is, and at all times material herein has been, a corpora-tion existing under the laws of the State of New Jersey, maintaining its principaloffice and place of business at Rahway, New Jersey, where it is engaged in the manu-facture, sale, and distribution of medicine, fine chemicals, and related products.Dur-ing the year 1952, Respondent, in the course and conduct of its business operations,caused to be purchased, transferred, and delivered to its Rahway plant raw materialsvalued in excess of $1,000,000, of which approximately 75 percent was transportedthereto in interstate commerce from States of the United States other than the Stateof New Jersey.During the same period, Respondent caused to be manufactured atits said Rahway plant products valued in excess of $1,000,000, of which approximately75 percent was transported therefrom in interstate commerce to States of the UnitedStates other than the State of New Jersey.Respondent is, and at all times material,has been engaged in interstate commerce within the meaning of Section 2 (6) and(7) of the Act.14.THE LABOR ORGANIZATION INVOLVEDEmployees' Organization of Merck and Company, Inc., is alabor organizationwithin themeaning ofSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and sequence of events iRespondent and the Union, an unaffiliated labor organization, bargained collec-tivelywith respect to Respondent's production and maintenance employees for aiThe testimony concerning many of the incidents involved in this proceeding is con-flicting and contradictory, and the findings of fact made herein result from my attempt toreconcile the evidence and determine what occurred.The findings of fact are based uponmy consideration of the entire record and my observation of the witnessesAll evidenceon disputed points is not described so as not to burden this report unnecessarilyHow-ever, all has been considered and, where required, resolved. In determining credibility Ihave consideredthe demeanor and conduct of witnesses ; their candor or lackthereof; their apparent fairness, bias, or prejudice; their interest or lack thereof; andwhether they have been. contradicted or otherwise impeached. In some instances, the fore- MERCK AND COMPANY, INC.73period of approximately 14 years, the last such agreement expiring June 30, 1952.2Renewal negotiations, which commenced early in June, proved unsuccessful and theexistingcontract was extended, verbally, to July 11, 1952.No agreement havingbeen reached by that time, the Union went on strike commencing the morning ofJuly 12.Pickets immediately appeared at the plant entrances and substantially all of theapproximately 1,600 employees in the above-described unit remained away fromwork from July 12 until the strike ended on July 30 as hereafter described.3 Shortlyafter the strike began, Respondent filed its petition in the Superior Court of NewJersey,Chancery Division, Union County, seeking to enjoin the Union, Joseph T.Kelly, its president, and Philip Clos, chairman of its delegation, from engaging inalleged illegal strike activities.On July 18, 1952, the above-named court issued itsorder requiring the defendants therein to show cause on July 23 why the preliminaryinjunction prayed for by Respondent should not be issued. Simultaneouly therewith,the said court issued its temporary restraining order restraining the named defendants,interalia,from picketing in numbers greater than prescribed by said order, fromviolence, threats of violence, or intimidation in their conduct of the strike.In the early evening of July 14, Joseph Kelly, president of the Union, was calledby another union official to come to the Linden Avenue gate of the plant becauseof "some trouble" at that entrance.When Kelly arrived at that gate there werebetween 50 and 100 people gathered, including 25 to 40 pickets. Inside the gateswere 2 automobiles, 1 of them belonging to the Linden Police Department, thedeparture of which was blocked by the crowd outside the gate.As Kelly approachedthe entrance, he heard Sergeant Hill of the Linden police force ask the pickets forinformation as to who was in charge.Kelly informed the sergeant that he was, andthat he was also the president of the Union.Hill informed Kelly that the picketswere picketing unlawfully, that they had no right to stop police cars entering or leav-ing the plant, and asked Kelly to open the picket line to let the police car out. Insteadof complying with Hill's request, Kelly turned to the pickets and said: "Close up,boys, don't let the police in or out."Kelly was immediately placed under arrest, taken to the police station, and chargedwith being a "disorderly person."Police Captain Biddle and a number of otherofficers arrived at the scene shortly after Hill's conversation with Kelly.The entirepolice force present formed a human wedge in front of the police car and cleared itspath through the gate and onto the street.The same procedure was followed withrespect to the car of a railroad detective which had been parked behind the policecar.Shortly thereafter, employee Paul Konic called Officers Hill and Guidon vileand indecent names, was chased by Guidon, and placed under arrest as a "disorderlyperson."Both men were released from custody that evening pursuant to arrangementsmade by the Union's attorney.On July 22 Respondent conferred with the Union's executive committee in anattempt to settle their differences.At the conclusion of that meeting, representativesof the Company and of the Union initialed a written memorandum by the terms ofwhich, if ratified by the union membership, the contract which had expired July 11,1952, would be replaced by an agreement expiring October 1, 1953, subject to twowage reopening opportunities.The presently pertinent remainder of the memoran-dum read as follows:5.The Company agrees to return all employees to work as needed, withoutdiscriminationor prejudice for participation in the strike. . .7.The union committee agrees to recommend the foregoing for acceptanceby the membership. It is understood that this memorandum agreement is sub-ject to ratification by the membership.Following the vote of acceptance thestrikewill be terminated and work will be resumed as scheduled by theCompany.A meeting of the union membership to consider the memorandum was held duringthe evening of July 23 at a local school and was attended by about 800 members.When Kelly, who presided, informed the assembly at the opening of themeetingthat their committee had to have a meeting with management,someof the peoplegoing rationale resulted in crediting part of the testimony of a witness and in discreditinganother portion of the same witness' testimony.However, "itisno reason for refusingto accept everything that a witness says,because you do not believe all of it ; nothing ismore common than to believe some and not all." Judge Learned Hand inN. L. R. B. v.Universal Camera Corp,179 F. 2d 749,754,(C. A. 2).2 Unless otherwise noted,all references to dates are to the year 1952.A few employees returned before the mass return on July 30. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDwanted to know why.He responded that the committee "had no alternative, thepicketing was becoming lax, few people showing up, alwaysthe samecrew,.thatiswhy [they] had to go to management." Referring to thememorandum ofJuly 22, he describeditas "all[the] executive board could possibly do for [them],"and directed George Shornack, the Union's recording secretary, to read it to themembership. Shornack complied and read the memorandum in its entirety.A voteto determine whether it should be accepted brought affirmative votes from only 17persons, with 755 voting for rejection?Not being satisfied with the progress of the strike, contact was established by theUnion with a statewide independentunion organization,as well as the CIO andthe AFL. On or about July 25, a meeting of the Union's executive board was held,over which Kelly presided, to consider CIO affiliation.Although a majority of theboard voted for such affiliation, the body ruled that "the meeting was out of order."On the following day, Kelly called Austin B. McGregor,assistantto Respondent'svice president in charge of personnel, to inquire whether employees would receivetheir vacation pay regularly scheduled to begin August 1.During the course of theconversation,McGregor asked Kelly how the meeting of the previous night "turnedout [and] who was for the CIO." Kelly replied that themeeting was"supposedto be a secret," but aslong asMcGregor claimed to know about it already, there wasno need for Kelly to tell him.On July 29 the Company, through the State mediationoffice,submitted anamended offer of settlement to the Union. Substantially, it differed from the pro-posal of July 22 only in that whereas the former proposal provided for two wagereopenings,the latter granted only one such opportunity.A membershipmeetingto consider the Company's latest offer was held in the Franklin school theeveningof July 29, attended by approximately 850 members.Kelly called themeeting toorder, "answered a few questions pertaining to the strike," and then informed themembership of the latest offerof settlementfrom the Company.Costello, theUnion's attorney, read the proposal following which Kelly turned themeeting overtoMr. Weisenfeld of the State conciliation service to conduct the vote on the pro-posal.The vote was taken, but before it was concluded, it was discovered that anumber of persons had each cast more than one ballot and Weisenfeld declaredthe vote illegal.Weisenfeld, Costello, and Kelly left the school building immediatelythereafter.Some of the members of the Union's executive board who remained,however, had an "impromptu meeting" and decided to contactmanagement to seewhat could be done aboutsettlingthe strike.An effort to get in touch with Respond-ent's officials that evening was. unsuccessful, but arrangements were made for sucha meeting on the followingmorning,July 30.Kelly was not notified of themeeting.On his way to theunionoffice that morning, Kelly stopped for a cup of coffeeat a dinerwhere he met a friend who inquired how it happened that he, Kelly, wasnot at Respondent's office with the executive board where there was "a big meetinggoing on."Kelly expressed surprise and proceeded to Respondent's office wherehe found members of the Union's board and representativesofmanagement inconference.Afterexpressinghis indignation at the failure to be notified of the meeting, Kellyjoined inthe discussion thengoing on"about people going back to work," the sub-ject of paragraph 5 of the Company's proposal.The company representatives saidthey werenot goingto let employees Entenberg and De Midio return to work,"everybody else was all right."McGregor testified that the only persons "men-tioned in that connection [were] Mr. De Midio and Mr. Entenberg; they had beeninvolved in acts of violence. ..Entenberg allegedly assaulted a nonstriker whowas ridinga bicycle. .[De Midiol was arrested for assaulting a nonstriker whowas inhis car," for which he was subsequently convicted.The union representativesobjected to the alleged discrimination against these two men because "there wereother fellows who were arrested" and whom the Company apparently was willingto accept for return to work.5Kelly said: "What about me? I was arrested, too."None of Respondent's representatives gave any oral answer.McGregor, however,shrugged his shoulders and extended his hands out to the side, palms up, a gesturewhich indicated to Kelly, as it did to me when the gesture was demonstrated at thehearing,that Respondent did not consider Kelly as one who was not entitled to bereturned to work. Its rationale for refusing reemployment only to De Midio andEntenberg might well have been that they were the onlyoneswho allegedly were4Merck & Co , Inc.,102 NLRB 1612, of which I have taken official notice6McGregor testified that Ionic had been arrested for abusive and obscene languagedirected to police officers at the Linden gate, and that Dalia had been arrestedfor somepicket line activity in violation of the Statecourt injunction. MERCK AND COMPANY, INC.75guilty of physical assault upon nonstrikers. Indeed, Eric Braun, plant manager,testified that though Kelly's arrest was discussed, "the only ones we felt stronglyenough about were De Midio and Entenberg." In any event, I find that though Kellyhimself brought up the subject of his arrest, Respondent clearly indicated that it didnot consider his prior activities or arrest as a bar to his return to work.Becauseof the Union's objection to a settlement of the strike which would barEntenberg and De Midio from further employment by Respondent, a recess wastaken during which management representatives left the meeting room to engagein a conference.On their return, they announced that their objections with respectto Entenberg were withdrawn.Concerning De Midio, however, Respondent insistedupon his suspension from work with the understanding that if he were subsequentlyacquitted of the assault charge then pending against him, he would be reinstatedwith back pay; if he should be convicted, the suspension would be made permanent.The agreement was still not satisfactory to Kelly and he left the meeting withoutconsenting thereto.Other members of the union committee who remained behindfelt the Company's proposal should be accepted and recorded their assent by initial-ing the proposal.The union committee, without Kelly, informed management that they would "talkto the people outside the gate, and if they agree[d], the strike [would be] over."Members of the committee met informally with a group of the strikers outside theplantand received their approval of the settlement.The committee members, with-out Kelly, returned to Respondent's offices, initialed the agreement, and the strikewas informally declared to be at an end.The agreement was never submitted for"ratification by the membership" as required by its own terms and the Union'sconstitution.Nevertheless, the bulk of the strikers returned to work the same daythat the committee initialed the agreement, July 30.After the agreement was initialedby the union committee, the Company prepared and delivered a letter to the Union,.dated July 30, and reading as follows:As previously discussed with you, we are setting forth our understandingof paragraph 5 of the Memorandum of Agreement of July 22, 1952, as amendedby the Memorandum of Agreement of July 29, 1952:1."The Company agrees to return all employees to work as needed. .All striking employees are to report to their Supervisor on the shift which theynormally would have been on in the absence of the strike. Such employeesupon their return are to be advised of their work assignments.There will bework immediately available for some employees; work for some other em-ployees, due to the factory shut down during the weeks of August 4 and 11,will not be available until August 18; and the remainder, approximately 150,will be laid off indefinitely because of lack of work and jobs. This latter groupwill be laid off on the basis of seniority, except that for the purpose of suchlayoff this group shall have no seniority rights against any employees who re-turned to work on the strike.2. ". . . without discrimination or prejudice for participating in the strike."This phrase does not grant immunity to any employee who engaged in criminalor quasi criminal acts, nor has the Company thereby waived its right to dischargeany employee for cause.If the foregoing accords with your understanding kindly so indicate on thecopy of this letter.6At about 4:37 p. m. of the same day, July 30, Respondent's labor relations de-partment received a telegram from the CIO notifying Respondent that that organiza-tion had been "selected as sole collective bargaining representative by a majority of[Respondent's] production employees."The telegram also demanded recognition forthe CIO and advised Respondent that the latter was "required by law to refraim fromrecognizing or entering into contractual relations with any other labor organiza-tion." 7The CIO's petition to be designated as bargaining representative was filedwith the Board on August 1. Braun testified that while at the time the strike wassettled on July 30 he had no "direct knowledge" that Kelly had contacted the CIO,he had heard "rumors" to that effect.McGregor testified that the same "rumor"reached him July 31.G Though the exhibit indicates that it was accepted by Clos for the Union on Tuly 30,Itwasundisputed that Clos did not add his written acceptance until sometime during theweek of August 18, after he returned from his yacation.I The portions of the telegram quoted have been officially noted fromrepresentation pro-ceeding, Case No. 2-RC-5030, 102 NLRB 1612. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent announced at the conclusion of the strike that because of the loss.of businesscaused bythe strike and the approach of the regular 2-week vacationperiod commencingAugust1,150 employees would not be returned to work atthe end ofthe vacation period.Kelly'sname was among those on the posted listwho were directed to return on August18.He also reported on the job on July 31,and was informedby his foreman,Stambler, that there was no work available thatday, but was,nevertheless,given 4 hours' pay for reporting on that day. Stambleralso instructed him to go on vacationAugust 1and to return to work on Monday,August 18.During thatperiod,Kelly receivedhis vacationpaycheckfrom Re-spondent.During the same interval,Clos, "Chairman of the Union's delegation,"asked himto sign theformalizedlabor bargaining contract withthe Company butKelly declined to do so.Thereafter,Clos and other officers attached their signatureto the contract.On the Wednesday before August 18 Kellybecame ill-"was upset,couldn't eat,was throwing up, sweatingand brokeout in a rash."On or about midnight of-August 18, and before he was scheduledto return to work,Kelly calledhis stationat the plant and informed the supervisor thathe was sickand wouldn't report that-night.He further advised that he couldn'ttellwhen he would be able to returnbecause he didn't knowwhen he would be fullyrecovered.During the morning ofAugust 22he was visited at his home by Stambler, who-told him itwas "just a social visit" andadded: "You do lookkind of sick. If I wereyou, I would forgetall about this union business,if it is going to make you feellike you do." Stambler askerhim whether he had reported his illness to the planthealth department(as distinguished from his supervisor)and when Kelly replied'that he hadnot, Stamblertold `himhe ought to do so.Kelly then informed himthat his brotherwas going to take him to see Dr. Kemeny.Immediately afterStamblerleft,Kelly calledthe plant health department and informed the receptionistthat he hadpreviously reported his illness to his supervisor and that he was aboutto visit his doctor.He visitedDr. Kemenythe same day and received a prescription'which, however,he did not have filled.On Monday,August25, he appeared incourt, withKonic, on thedisorderlyconduct charges previously mentioned.Bothwere found guilty and each was fined $25.On or about August 26, McGregor,read a newspaper item,whichalso came to.the attention of Braun,reportingthat Kelly wastomeet"with a National LaborRelations Board Examiner to discuss Kelly's charge that an agreement reached by theCompany and the Unionto end a recent strike was invalid."The newspaper re-port continued as follows:Kelly's stand is that the new contract received no formal ratification of theunion membership since aback-to-workmovement started without a meetingto approve the agreementreached bymembers of the bargaining committeewith the Company.He also contends no contract exists since he as presidentdid not sign one.McGregorcalledByrnes, theBoard examiner referred to, and inquired whetherthemeetingwith Kelly had takenplace.He made this call,he testified, becauseRespondent was "interested in not going to a hearing" on the CIO petition forrepresentation and that the Company was"hopefulthatthe contract would be abar to ahearing."On August 27 Dr.H. H. Palmer, employed by Respondent as chief of its health,section,was advised by someone in the plant thatKelly was sickand was beingattendedby Dr. Kemeny.He called Dr.Kemeny on thatday butwas unable to reachhim.He did,however, talk tohim during the morningof August28 and wasinformed that the latter had seen Kellyabout a week beforefor an ailment which thedoctordiagnosed as gastroenteritis-an intestinal upset causing nausea and cramping.Dr.Kemeny also informedhim that he thought Kelly was wellenough to havereturned to work onAugust 25.Dr. Palmer reported the foregoing conversation to,McGregor.On August28 Respondent dischargedKelly by aletter reading as follows:This isto advise you that effective immediatelyyourservices with the Com-pany are terminatedfor cause forone or moreof thefollowing reasons: you,have beenconvicted by theMunicipalCourt in Linden, New Jersey,of unlawfulconduct during the strike causedby theEmployees'Organization,Inc. of Merck& Company, againstthe Companyduring the periodof July 12 to July 30, 1952;you have engaged in other unlawfulconduct bythreatening violence to fellowemployees during such periodand bydirecting,as admittedby you in court,picketingfound by the Courtto be illegal;you havebeen absent fromwork with-out permission and you have demonstrated unreliability and untrustworthiness. MERCK AND COMPANY, INC.77in a numberof ways, including the giving of testimony under oath in court whichthe record shows to be conflicting.Kindly report to the employment office of the Company during the next weekfor your closure. [Emphasis supplied.]On August 29 Kelly obtained a signed statement, or certificate, from Dr. Kemenyieadmg as follows: "Joseph Kelly was ill and unable to work from 8-18-52 to9-2-52."Kelly appeared in Dr. Palmer's office at the plant on September 3 andpresented Dr. Kemeny's certificate.At that time Dr. Palmer did not know that Kellyhad been discharged but merely assumed that the latter had reported to the healthdepartment following illness and before returning to work, as required by companyrules.He called Dr. Kemeny and asked him why he had changed his mind aboutthe duration of Kelly's illness.Dr. Kemeny replied that his statement of August 27to Dr. Palmer that Kelly was well enough to have returned on August 25 was basedon Kelly's statement to him on August 22 that he felt well enough to return to workon the 25th.Dr. Palmer did not otherwise question the reliability or correctness ofDr. Kemeny's certification and apparently accepted its verification that Kelly'sillnesshad continued beyond August 25 and had rendered him "unable to work from8-18-52 to 9-2-52."The Union filed a grievance protesting Kelly's discharge pursuant to which Kellymet with other representatives of the Union and Respondent on September 2, at whichmeetingDr. Kemeny's certificate dated August 29 was presented.Each side pre-sented reasons and arguments in support of its respective position.The Company,however, adhered to its decision and continued its refusal to return Kelly to work.In subsequent proceedings in the representation case, reported in 102 NLRB 1612,and of which I have taken official notice, the Board held "that the memorandum ofagreementof July 30, 1952, was not ratified by the [Union's] membership accordingto itsterms and is not a bar to the petition in [that] case," and ordered that an elec-tion be conducted among Respondent's production and maintenance employees todeterminetheir choice of bargaining representative.At that election, conductedby the Board on June 3 and 4, 1953, a majority of the employees voted for UnitedGas, Coke & Chemical Workers of America, CIO. On June 12, 1953, the Board'sRegional Director certified that organization as the bargaining representative forsaid employees.B. Contention of the partiesIn his closingargument, the General Counsel stated that "the basic theory of [his]case is that Kelly was discharged because of protected concerted activity andspecifically because of his alleged refusal to recommend the memorandum of agree-mentof July 22 and of July 29 to his membership, and because of his refusal to signthe strike settlement agreement and any subsequent contract, and, finally, becauseof his dalliance or flirting or contacts or communication with the CIO."On thisphase of the case, Respondent has consistently conceded that one of the reasons forwhich it discharged Kelly was his alleged "unrealiability and untrustworthiness"evidenced, it claims at least in part, by his failure to recommend the July 22 memo-randum of agreement to the membership at the union meeting on the followingevening.With respect to the latter, the General Counsel contends that Kelly andhis executive board did recommend the settlement agreement to the membershipby reading the entire document, but, in any event, whether he recommended it ornot,Kelly's conduct with reference thereto was a protected activity for which hecould not legally be discharged.As to the other reasons for the termination assignedby Respondent, it is the General Counsel's position that they were mere pretexts andnot the motivating cause of Kelly's discharge.Concluding findingsWith full recognition that the burden of establishing that Respondent discrimina-torily discharged Kelly rests upon the General Counsel throughout the entire pro-ceeding, the state of the record when the General Counsel rested his case made itincumbent upon Respondent to give a satisfactory explanation for that discharge. Itsought to do so by evidence in support of each of the reasons outlined in the dis-charge letter of August 28 which will now be consideredseriatim.1.Conviction for unlawful conduct during the strikeThe letter of August 28 states that one of the reasons for Kelly's discharge was thathe had "been convicted by the Municipal Court in Linden, New Jersey, of unlawfulconduct during the strike called by Employees' Organization, Inc., of Merck & Co., 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst the Company during the period of July 12 to July 30, 1952."However, in:itsbrief,Respondent asserts that the "ground for discharge was the unlawful con-duct in which Kelly was engaged."Consistent with that explanation is the furtherstatement that Respondent does "not contend that the Trial Examiner or the Boardisbound by the determination of the Municipal Court." In other words, while thefact of conviction may be given weight in the determination that Kelly was guilty ofunlawful conduct on the picket line, the fact of conviction was not the reason forthe discharge.8Accordingly, the ground for theterminationpresently under con-sideration is "the unlawful conduct in which Kelly was engaged," a reason for which,itmay be assumed, Respondent could have denied reinstatement without subjectingitself to liability under the Act.Respondent, however, was fully apprised of that conduct, indeed even of Kelly'sarrest therefor, when it reinstated him on July 31 and included him among theemployees who were ordered on that day to return to work on August 18 at theconclusion of the vacation period.The General Counsel therefore contends onthis phase of the case (and also with respect to some of the other grounds for thedischarge relied upon by Respondent) that Respondent condoned the illegal conductcomplained of and that its present reliance thereon is a mere pretext.Withoutminimizingmy own condemnation of Kelly's defiance of the policeauthorities, the law is well established that a striker's right to reinstatement, whichmight otherwise be forfeited because of serious strike misconduct, may not be exer-cised by an employer who, with full knowledge of that conduct, reinstates theemployee and subsequently discharges him for the same conduct. In such cases,"the condonation wiped the slate clean."N. L. R. B. v. E. A. Laboratories, Inc.,188 F. 2d 885 (C. A. 2). "Once he has made the waiver, an employercannot laterassert it as a valid reason for discharge or refusal to reinstate."Wallick & SchwalmCorp.,95 NLRB 1262. In enforcing the Board's decision in the case just cited, thecourt of appeals, by a decision reported in 198 F. 2d 477 (C. A. 3), rationalizedas follows:ISection 2 (3) of the Act defines "employee" to include "any individual whosework has ceased as a consequence of, or in connection with, any current labordispute or because of any unfair labor practice. .. .. Section 2 (3) states,in effect, that the employer cannot deprive striking employees of their employeestatus under the Actso long as thestrikers are engaged in protected activity.But the employer retains his right to discharge employees because they areengaged inunprotected activity.It does not follow, however, that employeesautomatically lose their employee status once theyengagein unprotected activity.SeeStewart Die Casting Corp. v. N. L. R. B.,7 cir., 1940, 114 F. 2d 849,855-856, certiorari denied 312 U. S. 680..They subject themselves to the"risk of the termination of their employment,"N. L. R. B. v. Fansteel Corp.,1939, 306 U. S. 240, 256,.but the employer must affirmatively exercisehis option to terminate the relationship, either by discharging the strikers orrefusingreinstatement.We think it is clear that respondents waived their right to discharge the four-teenemployees [who Respondents contended had engaged in unprotected'activity].See alsoMagnolia Petroleum Co. v. N. L. R. B.,200 F. 2d 148 (C. A.5); Clearfield'Cheese Company, Inc.,106 NLRB417; N. L. R. B. v. Alabama Marble Co.,185 F.2d 1022 (C. A. 5), enfg. 83 NLRB 1047, sert. denied 342 U. S. 823;N. L. R. B. v.Reed & Prince Mfg. Co.,118 F. 2d 874 (C. A. 1).Accordingly, my responsibility is not limited to taking cognizance of, or to appraiseKelly's wrongful conduct.Decisive of the issue confrontingme is a proper appraisalof what effect that incident had on Respondent when it gave consideration at theconclusion of the strike, on July 30, to the reinstatement of strikers.That Respond-ent had knowledge of Kelly's conduct is not denied, just as it had knowledge of thealleged assaults of De Midio and Entenberg on nonstrikers. Indeed, when unionrepresentatives at that meeting objected to Respondent's absolute denialof reinstate-ment to De Midio because the latter had been arrested for his unlawful conduct,Kelly specifically asked abouthisstatusand referred to his own arrest.McGregor'sanswer,by the gesture heretofore described, clearly indicated that Respondent did8 "It is not the fact that employees have been convicted of crime that renders themineligible for reinstatement, but the fact that they have been guilty of unlawful conductwhich would make their presence undesirable because of the disruptive effect which itwould have upon the employer's business."N. L. it.B. v. KelcoCorp.,178 F. 2d578, 580'(C. A. 4). MERCK AND COMPANY, INC.79,not consider Kelly's offense sufficient justification to deny his recall to work. Ifany doubt existed, though there is presently none in my own mind, that Respondentat that point in the conference unequivocally waived its right to deny further employ-ment to Kelly, such doubt was dispelled by the events that followed immediatelythereafter.Itwill be recalled that Respondent's representatives left the conference room to.consider their position with respect to the Union's insistence that both De Midioand Entenberg be returned to work unconditionally.Upon their return, they an-nounced that their objections with respect to Entenberg were completely withdrawn,but that De Midio would be temporarily suspended from work with the under-standing that if he were subsequently acquitted of the assault charge then pendingagainst him he would be reinstated with back pay, and that if he were convicted,the suspension would be made permanent. If, at that point, Respondent hadanyreservation as to whether Kelly should be denied further employment it seems onlyreasonable to assume that it would have given him the same treatment and considera-tion that it accorded De Midio. Its failure to do so only confirms my conclusionthat on July 30 Respondent completely, and unequivocally, condoned Kelly's offenseon the picket line the night of July 14 and thereby waived its right to deny himfurther employment because of that conduct.I attach no significance, with respect to Kelly's reinstatement, to Respondent'sletter of July 30 stating that by its agreement to return the strikers "without dis-crimination or prejudice for participating in the strike" it did not "grant immunityto any employee who engaged in criminal or quasi criminal acts nor has the Companythereby waived its right to discharge any employee for cause."That letter waswritten after the strike was settled under an agreement by which Respondent agreed"to return all employees to work as needed, without discrimination or prejudice forparticipation in the strike," and after Respondent, upon full deliberation, had alreadycondoned Kelly's conduct.Wallick & Schwalm Corp., supra.2.All threats of violence and other illegal picket line activityThe second reason given by Respondent in its discharge letter to Kelly was: "Youhave engaged in other unlawful conduct by threatening violence to fellow employeesduring [the strike], and directing, as admitted by you in court, picketing found bythe court to be illegal."At the hearing employeesDalia,Maurer, and Hart testified that the three men metatHart's home on the afternoon of July 24 during which meeting Dalia calledKelly on the telephone.Dalia testified that during the course of the conversationKelly threatened to "break [his] skull."Maurer and Hart testified that, at Dalia'srequest, they placed themselves close enough to the telephone to hear the conver-sation.Maurer substantially corroboratedDalia.Hart couldn't remember theexact words used by Kelly but testified that the latter threatened to "get" Dalia.The latter, however, testified that Hart and Maurer "laughed" at the tone of theconversation.Kelly denied making any threats.Dalia told McGregor of thealleged threats by Kelly and that Kelly had told him that "the independent unionis too weak, looks like we will have to go to the CIO."Though Dalia had worked with Kelly for along time,had gone on several fishingtrips with him and held union office with him, he admitted that he no longer consid-ered Kelly to be a "friend or pal." This was due undoubtedly to the fact that Kelly,as well as other union officials, had publicly accused him "quite a few times" ofhaving stolen money from the Union.Nor was Dalia in accord with Kelly's, orthe Union's, strike policy evidenced by his own testimony and his return to work onJuly 28, 2 days before the mass return of the strikers.Maurer testified that noneof the men that gathered at Hart's house on July 24 were in accord with Kelly'sconduct of the strike. It was at the suggestion of Kelly that Maurer had beenstopped from attendingmeetingsof the executive board of the Union.Maurer,likeDalia, returned to work before the end of the strike.Hart, who also returnedto work before the end of the strike, testified that he was "disgusted" with the con-duct of union affairs by Kelly and the entire executive committee.He was alsoresentful of a letter from the Union, signed by Kelly, informing him that he (Hart)had been expelled from union membership and had been removed from his officeof recording secretary.On the entire record, and particularly by the demeanor ofthe witnesses involved, I find that Kelly did not threaten bodily harm to Dalia dur-ing the telephone conversation in question.With respect to the other portion of the subheadingpertainingto Kelly's allegedengagement"in other unlawful conduct . . . by directing.picketing found bythe [chancery] court to be illegal," the Respondentin itsbriefpointsto events occur- soDECISIONS OF NATIONAL LABOR RELATIONS BOARDring inthe early part of the strike.However, on the entire record, I find no crediblesubstantial evidence to justify a finding that Kelly was guilty of any act which wouldbar his reinstatement. In any event, Respondent had knowledge of all these activi-ties at the end of July when it directed him to return to work. By that direction,Respondent condoned the picket line excesses now relied upon.3.Absence from work without permissionThe next ground urged by Respondentin explanationfor Kelly's discharge is hisabsence from work without permission.The only unexcused absence on which Re-spondent relies, and apparently the only one of which he was ever accused duringthe approximately 14 years he was employed by Respondent, is his absence fromAugust 18 to 28, the day he was discharged. Respondent characterizes this absenceas "malingering "The General Counsel and Kelly, on the other hand, assert thatthe absence was due toillness.To support its charge of malingering, Respondent cites Kelly's attendance at aunionmeeting the night of August 18; that he did not fill the prescription whichDr. Kemeny gave him on August 22 when he first called on a physician; that heattended his trial in the Linden municipal court on August 25 and that of De Midioon August 27; that on August 28 he attended a conference in the office of the CIOattorney in Newark pertaining to the representation proceeding heretofore mentioned;and the fact that Dr. Kemeny first advised Respondent that Kelly would be ableto return to work on August 25, but subsequently certified that hisillnesspreventedhis return until September 2.Kelly admitted all of the foregoing incidents but testified, which testimony I credit,that on or about August 13 he became ill, his stomach "was upset, couldn't eat, wasthrowing up, sweating and broke out in a rash," and that he did not fully recoverfrom that illness until after he was discharged. It was undisputed that he called hissupervisor before he was scheduled to return to work on August 18, advised him ofhis illness and that he was unable to tell when he could return to work because hedidn't know when he would be fully recovered.The record, in my opinion, establishes that Kelly was ill, though not confined con-tinuously to his home, from August 18 to August 28.On August 22, Kelly sawDr. Kemeny at which time the latter found him to be ill with gastroenteritis, thesymptoms of which correspond to Kelly's description of his condition on August 18.The supervisor of Respondent who called on Kelly on August 22 reported to Stouffer,acting factory manager, that Kelly "looked peaked and nervous," a report whichMcGregor also received.On August 29 Dr. Kemeny certified in writing that Kellywas too ill to work during the entire period under consideration.And, though Re-spondent knew on August 18, and was again advised on August 22, of Kelly's ill-ness and the indefinite date on which he thought he would be able to return,itmadeno attempt to have its own doctor examine him.In arriving at my overall conclusion on this phase of the case I have been mindfulthat it was not necessary for Respondent to establish that Kelly wasin factmalinger-ing or absenting himself from work without proper excuse. It would besufficientground for discharge if Respondentbelievedhim guilty of such an offense, pro-vided however, it had reasonable grounds for such belief and that it dischargedhimfor that reason.While it is true that Dr. Kemeny told Dr. Palmer on August 28that he thought Kelly was well enough to have returned to work on August 25, theconversation between the two doctors on September 3 made it clear that Dr. Kemeny'soriginal statement about Kelly's ability to return to work on August 25 was madein reliance on Kelly's prediction to his doctor on August 22.And, whileit is alsotrue that this explanation did not reach Respondent until after Kelly's discharge,9 itwas nevertheless brought to its attention in the grievance meetings that followedthe discharge, but without avail.This, notwithstanding Dr. Palmer's testimony thatnormally the Company accepts a doctor's certificate as to the illness of an employee"at face value," and that at the conclusion of his conversation with Dr. Kemeny onSeptember 3, he "knew" that the reason the latter had certified September 2 as theterminal date of Kelly'sillness wasbecause of his "diagnosis , . . of gastroenteritis."Furthermore, it was Dr. Palmer's professional opinion that "if Kelly had continuedto show the same symptoms after he visited Dr. Kemeny, (which symptoms Kellytestified he continued to have), it is possible he could not have been able to reporton August 25."Also of significance is the testimony of Eugene Lyons, Respondent's vice presi-dent in charge of employee relations, that the Company's "policy on absenteeism . . .9Dr Palmer reported the explanation to McGregor. MERCK AND COMPANY, INC.81is not thesamefor all typesof absenteeism...For repeatedabsence inwhich theemployee did not claim sick benefits,1° just absence without a suitable excuse, usuallywe will accept two or three of those without discharge." In connection with thattestimony, and to further establish disparate and discriminatory treatment of Kelly,the General Counsel offered in evidence copies of eight warningnoticesissued byRespondent to other employees for unexcused absences.In noneof thecases wasthe violator discharged, and disciplinarymeasureswere appliedonlyin the case ofS. Fabrisky.The remainder were let off withwarnings.Among these warnings was one to Miss Kay Byram for absences of 72 days duringthe year, "20 of which were unknown absences."Another, to J. A. Smith, was forabsence of 26 days during a 6-month period, "20 of which were unknown absences."Fabrisky was disciplined with a 5-day layoff for an absence from May 23 to June 6.Fabrisky had not only failed to give notice of his absence, but "his absence was notauthorized by plant healthon his return to work."[Emphasis supplied.]Thequotation last noted on Fabrisky'swarning notice is alsosignificantin determiningthe bona fides of Respondent's positionin connectionwith Kelly's absence.WhenKelly presented Dr. Kemeny's certificate to Dr. Palmer on September 3, the latter didnot know that Kelly had already been discharged and the doctor then assumed thatKelly's purpose in reporting to him "was [for] the standard checkup for an employeeabsent more than 2 weeks coming back to work." Respondent, however, offered noevidence that either Dr. Palmer, or anyone else in plant health had not "authorized"Kelly's absence to September 2, a condition which Respondent apparently deemednecessary before it imposed a 5-day layoff on Fabrisky. It must, therefore, beassumed that Dr. Palmer, at least, was satisfied with Dr. Kemeny's certificate ofSeptember 2 and the latter's explanation for the change in Kelly's anticipated returnto work, and that Kelly's absence was therefore "authorized" by plant health.Furthermore, no question was raised by Respondent with regard to the bona fidesof Kelly's reported illness at least to August 25, the date that both Kelly and Dr.Kemeny thought the former would be able to return to work. Thus, at best, Respond-ent seeks to justify Kelly's discharge for his unexcused absence only from that dayto August 28.As a chemical worker in a plant manufacturing pharmaceutical sup-plies,Kelly, who was suffering from nausea and the other discomforts heretoforedescribed, though not confined to his home, apparently deemed it injurious to hishealth or well-being to return to work on August 25.What are the activities to whichRespondent points as proof that Kelly was malingering from August 25 to August 28?On August 25 he attended his own trial on a disorderly conduct charge; on August 27he attended the similar trial of De Midio; on August 28 he attended a conferencepertaining to the representation proceedings filed with the Board.Though therecord does not establish what Respondent's reaction would have been had Kellyreturned to work on August 25 and requested leave to attend to the 3 matters justmentioned,I cannot believe that Respondent, in the light of Kelly's apparently 14years of faithful service without any other criticism of his work, and his position aspresident of the Union, would have denied his requests for leave.On the entire record I find that Kelly was not discharged because he was "absentfrom work without permission" as alleged in Respondent's discharge letter ofAugust 28.4.Kelly's alleged "unreliability and untrustworthiness"Two factors alone are relied upon by Respondent to support the allegation in thedischarge letter that it discharged Kelly because he had "demonstrated unreliabilityand untrustworthinessin a number of ways,including the giving of testimony underoath in court which the record shows to be conflicting." [Emphasis supplied.]Though the matter is not specifically mentioned at all in the discharge letter,Respondent devoted most-of its attention at the hearing, and in its brief on this phaseof the defense, to the charge that Kelly demonstrated unreliability and untrustworthi-nessby failing to recommend the memorandum of July 22 to the union membershipat its meeting on July 23.True, Kelly did not heap praise on the settlement memo-randum, nor indeed did he make any oral statement urging the membership to ratifythe proposed settlement.On the entire record, however, I find that pursuant toKelly's instructions, the union secretary read the entire memorandum to the member-ship, including the portion that "the union committee agree[d] to recommer'1 the[memorandum] for acceptance by the membership." By that instruction and read-ing,Kelly performed his responsibility as a negotiator for the Union, and dischargedwhatever duty he owed Respondent.10There was no evidence offered that Kelly claimed such benefits338207-55-vol. 110-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this connection, it is also to be' noted that the memorandum imposed no dutyupon Kelly, or any other member of the committee, toindividuallyrecommend itsacceptance to the membership.The memorandum only required the "committee"to recommend the settlement. Seven other union officers or committee members hadinitialed the July 22 memorandum and practically all of them were on the stage whenitwas read to the approximately 800 members in attendance at the meeting of July23.Apparently, all of the committee members were satisfied that the reading of theentire memorandum and Kelly's presentation thereof was a proper execution of anyduty imposed on Kelly, or them, for no one, insofar as the record discloses, made anysuggestion or offered any criticism of that presentation during the entire meeting.And, if Respondent was of the opinion that Kelly as a member of the committeedemonstrated untrustworthiness and unreliability by failing to individually exhortthe membership in support of the memorandum, it is reasonable to ask why Respond-ent did not discharge any or all of the other members of the committee who sat onthe stage at the union meeting, but none of whom made any individual recommenda-tion that evening.Also, whether or not the ground for discharge now under con-sideration is an afterthought is suggested by the fact that while the letter dischargingKelly specifically describes each of the four other grounds allegedly relied upon forthe termination,Kelly'spresentation of the settlementmemorandum was notspecifically mentioned.In sum, I find that the union committee and Kelly performed their obligation underthe July 22 memorandum. I further find that Kelly's conduct with reference theretodid not, nor could Respondent reasonably believe that it did, demonstrate the gen-eralized "unreliability and untrustworthiness" mentioned in the letter by which hewas discharged."With regard to the remaining defense relied upon, that Kellygave "testimony under oath in court which the record shows to be conflicting," Ifind no competent, probative evidence to support such an accusation.Additional Concluding FindingsThere are other factors present which have influenced my ultimate conclusionherein.Especially noteworthy is the timing of the discharge. It followed by 1day, or 2 days at most, after which McGregor read a newspaper report that Kellyhad met with a Board field examiner to discuss Kelly's charge that the strike settle-ment agreement was void and his contention that "no contract exists since he aspresident did not sign" the contract.The report apparently distressed Respondentfor, according to McGregor's own testimony, he called the Board's field examinerbecause the Company was "interested" in having the CIO petition for an electiondismissed and was "hopeful that the contract would be [held to] be a bar to ahearing."Nor was the Company unaware of Kelly's connection with that proceeding,for both McGregor and Braun testified that prior to that time each had heard"rumors" that Kelly had contacted the CIO.Significant also is the testimony of Lyons, who testified that it was company "policythat there was to be a careful investigation of each of the cases of alleged misconductbefore a discharge was effected."The record does not disclose what investigationRespondent generally conducted, but it is to be assumed that no investigation worthyof the designation would be considered complete without an opportunity for explana-tion by the accused.What "careful investigation" was made by Respondent of thereasons for Kelly's discharge mentioned in the letter of August 28, for any one ofwhich Respondent had stated it had grounds to discharge him?Considering the first ground relied on-Kelley's unlawful conduct the evening ofJuly 14-it may be urged that Kelly's subsequent conviction was sufficient com-11By reason of the finding just announced, I find it unnecessary to consider the GeneralCounsel's alternative argument that whether Kelly recommended the memorandum agree-ment or not, his conduct with reference thereto was a protected union activity for whichhe could not legally be discharged.The following cases seem to sustain that theoryAtlantic Towing Company, 75NLRB 1169 ;American Shuffleboard Company v. N. L. R. B.,190 F. 2d 898 (C. A. 3). In that situation, even though it be assumed that Kelly did notdo everything that Respondent expected of him in order to secure the union membership'sapproval of the memorandum agreement of July 22, Kelly's discharge would be in violationof the Act. "It is well settled that where a clearly unlawful reason is one of the motivat-ing causes of a discharge, the coexistence of a separate valid reason does not eliminatethe unlawful aspect of the employer's action."Kingston Cake Company, Inc., 97NLRB1445, 1451, remanded on another ground 191 F. 2d 563 (C. A.3) ; N. L R. B. v WhltinMachine Works,204 F. 2d 883 (C. A.1) ; N. L. R. B.v.CoalCreek Company,204 F. 2d579 (C A 10). MERCK AND COMPANY, INC.83pliance with Respondent's established policy. In both argument and brief, how-ever, as has heretofore been pointed out, Respondent made it clear that it was rely-ing on "the unlawful conduct in which Kelly was engaged," and not on his conviction.Here, Kelly was never asked to give his version of that incident, notwithstandingthatMcGregor had heard that Kelly "denied what the police officers who arrestedhim asserted in their arrest." In the case of Konic, however, who was reinstatedthough he too was convicted of disorderly conduct, no action was taken on his caseuntil after Lyons had received Konic's version of the incident, and notwithstandingthat his story was inconsistent with that of the arresting officers and the subsequentfinding of guilt by the court.After making that investigation, Konic was reinstated.Turning next to the "investigation" of the threats of violence allegedly made byKelly to Dalia, insofar as the record establishes, all that Respondent did was toaccept the statements of Dalia, Maurer, and Hart pertaining to the telephonic threatheretofore described.Kelly, however, was never given an opportunity to deny theincident before he was discharged.And, in connection with Kelly's alleged "malin-gering" after August 25, whatever "investigation" was made by Respondent did notinclude an opportunity to Kelly to give his side of the story.By reason of all the foregoing, my ultimate conclusion is that Kelly was notdischarged for any of the reasons assigned by Respondent.Rather, I find thatRespondent terminated his employment because of the part he played with the CIOin initiating the movement which ultimately succeeded in setting aside the contractwhich Respondent thought it had effectively secured from the Independent Union.With respect to all the objectionable conduct on which Respondent now relies, I amconvinced that, as to a part thereof, it was nonexistent and was interposed merelyas a pretext to cover Respondent's true motive; as to the remainder, until Kellyallied himself with the CIO to set aside the contract with the Independent Union,these derelictions "were all condoned; . . . the straw that broke the back of[Respondent's] tolerance and condonation was the union activity."MagnoliaPetroleum Co. v. N. L.R. B., 200 F. 2d 148 (C. A. 5). By reason of Kelly's dis-charge, Respondent violated Section 8 (a) (1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I will recom-mend that it cease and desist therefrom and take certain affirmative action whichwill effectuate the policies of the Act.It having been found that Respondent discriminatorily discharged Joseph Kellyon August 28, 1952, it will be recommended that Respondent offer him immediate andfull reinstatement to his former or substantially equivalent position without prejudiceto his seniority or other rights and privileges, and make him whole for any lossof pay he may have suffered by reason of Respondent's discrimination against himby the payment of a sum of money equal to that which he would normally haveearned as wages from the date of the discrimination against him to the date of offerof reinstatement, less his net earnings during that period.All computation of backpay shall be made in accordance with the rules and methods laid down by the BoardinCrossett Lumber Company,8NLRB 440, and F. W.Woolworth Company,90NLRB 289.Because of Respondent's unlawful conduct as heretofore found, and its underlyingpurpose, I am convinced that the unfair labor practices found are persuasively relatedto the other unfair labor practices proscribed by the Act and that the danger oftheir commission in the future is to be anticipated from the source of Respondent'sconduct in the past.The preventive purpose of the Act will be thwarted unless therecommendations are coextensive with the threat. In order, therefore, to makeeffective the interdependent guarantees of Section 7, to prevent a recurrence ofunfair labor practices, and to minimize strife which burdens and obstructs commerce,and thus to effectuate the policies of the Act, it will be recommended that Respondentcease and desist from in any manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following: 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAw1.By discharging Joseph Kelly on August 28, 1952, Respondent violated Sec-tion 8 (a) (1) and 8 (a) (3) of the Act.2.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]PARKER BROTHERS& COMPANY, INC.andSHELLWORKERS' INDEPEND-ENT UNION,PETITIONER.Case No. 39-RC-791. September 28,1954Decision and Certification of RepresentativesPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on June 2, 1954, among theemployees in the stipulated unit.At the conclusion of the election,the parties were furnished a tally of ballots which showed that of 399eligible voters, 302 cast ballots, of which 232 were for the Petitioner,27 were for the Intervenor, Houston Metal Trades Council, AFL, 9were for the Intervenor, United Stone and Allied Products Workersof America, CIO, 4 were against both labor organizations, 4 werevoid, and 26-a number insufficient to affect the results of the elec-tion-were challenged.Thereafter, the Intervenors timely filed separate objections to con-duct allegedly affecting the results of the election.The RegionalDirector investigated the issues raised by the said objections, and onJune 18, 1954, issued and duly served upon the parties his report onobjections to conduct, affecting the results of election in which herecommended that the Intervenors' request for formal hearing bedenied and that the results of the election be certified.Thereafter,Houston Metal Trades Council, AFL,' filed timely exceptions to theRegional Director's report.The Board has considered the Regional Director's report on objec-tions, the exceptions filed by Houston Metal Trades Council, AFL,and the entire record in the case, and hereby makes the followingfindings :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved herein claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.1Although United Stone and Allied Products Workers of America,CIO, filed objectionsto conduct allegedly affecting the results of the election, it did not file exceptions to theRegional Director's report.110 NLRB No. 15.